UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-2468



KWAME ASAFO-ADJEI,

                                                  Plaintiff - Appellant,

          versus


MARYLAND DEPARTMENT OF        PUBLIC   SAFETY   AND
CORRECTIONAL SERVICES,

                                                   Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-01-
799-MJG)


Submitted:   March 11, 2003                     Decided:   March 28, 2003


Before WILKINSON, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kwame Asafo-Adjei, Appellant Pro Se.     Michael O’Connor Doyle,
DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL SERVICES, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kwame Asafo-Adjei appeals the district court’s order granting

summary judgment in favor of the Maryland Department of Public

Safety and Correctional Services on his discrimination claim under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A.

§§ 2000e to 2000e-17 (West 1994 & Supp. 2002). We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. See Asafo-Adjei v. Maryland Dep’t

of Pub. Safety & Correctional Servs., No. CA-01-799-MJG (D. Md.

Nov. 19, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2